Exhibit 10.78

[Execution]

AMENDMENT NO. 5 TO THE SENIOR CREDIT FACILITY

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT, dated as of July 1, 2004,
entered into by and among Congress Financial Corporation (Florida), a Florida
corporation, in its capacity as agent acting for and on behalf of the parties to
the Loan Agreement (as hereinafter defined) as lenders (in such capacity,
“Agent”), the parties to the Loan Agreement as lenders (individually a “Lender”
and collectively, “Lenders”), Supreme International, Inc., a Delaware
corporation (“Supreme”), Jantzen, Inc., a Delaware corporation (“Jantzen”),
Salant Corporation, a Delaware corporation (“Salant”), Salant Holding
Corporation, a Delaware corporation (“Salant Holding”, and together with
Supreme, Jantzen and Salant, each individually a “Borrower” and collectively,
“Borrowers”), Perry Ellis International, Inc., a Florida corporation (“Parent”),
PEI Licensing, Inc., a Delaware corporation (“PEI Licensing”), Jantzen Apparel
Corp., a Delaware corporation (“Jantzen Apparel”), BBI Retail, L.L.C., a Florida
limited liability company (“BBI”), Supreme Real Estate I, LLC, a Florida limited
liability company (“Supreme I”), Supreme Real Estate II, LLC, Florida limited
liability company (“Supreme II”), Supreme Realty, LLC, a Florida limited
liability company (“Supreme Realty”), Supreme Munsingwear Canada Inc., a Canada
corporation (“Supreme Canada”), and Perry Ellis Real Estate Corporation, a
Delaware corporation (“PE Real Estate”, and together with Parent, PEI Licensing,
Jantzen Apparel, BBI, Supreme I, Supreme II, Supreme Realty and Supreme Canada,
each individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement dated February 25, 2004 and as amended hereby (as the
same may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”, and together with all
agreements, documents and instruments at any time executed and/or delivered in
connection therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”);

WHEREAS, Borrowers and Guarantors have advised Agent and Lenders that (i) Salant
will be changing its name to Perry Ellis Menswear, Inc.; (ii) Borrowers and
Guarantors intend to amend the amount of their lines of credit under the Letter
of Credit Facility Agreements with the Letter of Credit Issuers (although the
aggregate amount of such lines of credit will continue to be limited to
$60,000,000 as is currently permitted under the Loan Agreement); and
(iii) Borrowers



--------------------------------------------------------------------------------

and Guarantors intend to merge Salant Holding with and into Supreme, with
Supreme as the surviving corporation;

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders consent
to each of such actions contemplated by them and Agent and Lenders are willing
to so consent, subject to the terms and conditions set forth in this Amendment
No. 5;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the term “Amendment No. 5” shall
mean this Amendment No. 5 to Loan and Security Agreement by and among Agent,
Lenders, Borrowers and Guarantors, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced and the
Loan Agreement and the other Financing Agreements are hereby amended to include,
in addition and not in limitation, such definition.

(b) Interpretation. For purposes of this Amendment No. 5, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Consent to Name Change. Agent and Lenders hereby consent to the change of the
name of Salant Corporation to Perry Ellis Menswear, Inc. and waive the
requirement under Section 9.1(b)(i) of the Loan Agreement that Agent receive not
less than thirty (30) days prior written notice of such change, provided, that,
Agent shall receive a copy of the amendment to the certificate of incorporation
of Salant, as certified by the Secretary of State of the jurisdiction of
incorporation of Salant, evidencing that the name change has been filed with
such Secretary of State, as soon as it is available.

3. Consent to Amendments to Letter of Credit Facility Agreements. Subject to the
terms and conditions set forth herein, Agent and Lenders hereby consent to
(a) the amendment of the Letter of Credit Facility Agreements of Salant, Salant
Holding, Supreme and Jantzen with HSBC Bank USA to increase the maximum amount
of the obligations of all of such Borrowers to HSBC Bank USA and its affiliates
under such agreements to $30,000,000; (b) the amendment of the Letter of Credit
Facility Agreements of Salant, Salant Holding, Supreme and Jantzen with
CommerceBank, N.A. to decrease the maximum amount of the obligations of all of
such Borrowers to CommerceBank, N.A. under such agreements to $22,000,000; and
(c) the amendment of the Letter of Credit Facility Agreements of Salant, Salant
Holding, Supreme and Jantzen with Israel Discount Bank of New York to decrease
the maximum amount of the obligations of all of such Borrowers to Israel
Discount Bank of New York under such agreements to $8,000,000. The effectiveness
of the consent of Agent and Lenders set forth in this Section 3 is subject to
the receipt by Agent of true, correct and complete copies of all of the
agreements related to such amendments as executed by each of the parties
thereto, which agreements shall be in form and substance reasonably satisfactory
to Agent.

 

2



--------------------------------------------------------------------------------

4. Merger of Salant Holding with and into Supreme. Section 9.7(a) of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it; except that Salant Holding
may merge with and into Supreme; provided, that, each of the following
conditions is satisfied: (i) Agent shall have received not less than ten
(10) Business Days’ prior written notice of the effective date of such merger,
(ii) Agent shall have received, true, correct and complete copies of all
agreements, documents and instruments relating to such merger or consolidation,
including, when available, the certificate or certificates of merger to be filed
with each appropriate Secretary of State or similar Governmental Authority,
foreign or domestic (with a copy as filed promptly after such filing),
(iii) Supreme shall be the surviving corporation and as the surviving
corporation shall expressly confirm, ratify and assume the Obligations and the
Financing Agreements to which it is a party in writing, in form and substance
satisfactory to Agent, and Borrowers and Guarantors shall execute and deliver
such other agreements, documents and instruments as Agent may request in
connection therewith, (iv) after giving effect to such merger and as a result
thereof, no Default or Event of Default shall exist or have occurred, (v) in no
event shall Supreme or any other Borrower or Guarantor become liable for any
Indebtedness or other obligations (contingent or otherwise) as a result of such
merger that it is not otherwise permitted to have hereunder, and (vi) such
merger shall have occurred by not later than February 28, 2005,”

5. Representations, Warranties and Covenants. Borrowers and Guarantors jointly
and severally represent, warrant and covenant with and to Agent and Lenders that
this Amendment No. 5 has been duly authorized, executed and delivered by all
necessary action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective stockholders, and is in full force
and effect as of the date hereof, and the agreements and obligations of
Borrowers and Guarantors contained herein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

6. Conditions Precedent. The effectiveness of the consents and amendments
contained herein shall only be effective upon the receipt by Agent of an
executed original or executed original counterparts of this Amendment No. 5,
duly authorized, executed and delivered by Borrowers, Guarantors and the
Required Lenders.

7. Effect of this Amendment. This Amendment No. 5 and the instruments and
agreements delivered pursuant hereto constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersede all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly amended pursuant hereto and except

 

3



--------------------------------------------------------------------------------

for the amendments expressly contained herein, no other changes or modifications
to the Financing Agreements are intended or implied, and in all other respects
the Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof. Any
acknowledgment or consent contained herein shall not be construed to constitute
a consent to any other or further action by any Borrower or Guarantor or to
entitle any Borrower or Guarantor to any other or further consent. To the extent
that any provision of the Loan Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No. 5, the
provisions of this Amendment No. 5 shall control.

8. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent or Lenders to effectuate the provisions and purposes of this
Amendment No. 5.

9. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

10. Binding Effect. This Amendment No. 5 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11. Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 5, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 5 by telecopier shall have the same force and effect as delivery
of an original executed counterpart of this Amendment No. 5. Any party
delivering an executed counterpart of this Amendment No. 5 by telecopier also
shall deliver an original executed counterpart of this Amendment No. 5, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 5 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, INC.

By:  

/s/    Timothy B. Page

Title:

 

CFO

JANTZEN, INC.

By:  

/s/    Timothy B. Page

Title:

 

CFO

SALANT CORPORATION

By:  

/s/    Timothy B. Page

Title:

 

CFO

SALANT HOLDING CORPORATION

By:  

/s/    Timothy B. Page

Title:

 

CFO

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

JANTZEN APPAREL CORP.

SUPREME REAL ESTATE I, LLC

SUPREME REAL ESTATE II, LLC

SUPREME REALTY, LLC

BBI RETAIL, L.L.C.

PERRY ELLIS REAL ESTATE CORPORATION

By:  

/s/    Timothy B. Page

Title:

 

CFO

 

5



--------------------------------------------------------------------------------

   

SUPREME MUNSINGWEAR CANADA INC.

      By:  

/s/    Timothy B. Page

     

Title:

 

CFO

AGREED:

   

CONGRESS FINANCIAL CORPORATION

(FLORIDA), as Agent

    By:  

/s/    Illegible

     

Title:

 

Illegible

     

THE CIT GROUP/COMMERCIAL SERVICES, INC.

    By:  

/s/    Illegible

     

Title:

 

Vice President

     

THE ISRAEL DISCOUNT BANK OF NEW YORK

    By:  

/s/    David Keinan

    By:  

/s/    Roberto R. Muñoz

Title:

 

Senior Vice President

Regional Manager for Florida

   

Title:

 

Senior Vice President

Chief Lending Officer for Florida

HSBC BANK USA

    By:  

/s/    Illegible

     

Title:

 

Vice President

     

 

6



--------------------------------------------------------------------------------

  Delaware    PAGE 1   The First State   

I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT
OF “SALANT CORPORATION”, CHANGING ITS NAME FROM “SALANT CORPORATION” TO “PERRY
ELLIS MENSWEAR, INC.”, FILED IN THIS OFFICE ON THE FIRST DAY OF JULY, A.D. 2004,
AT 4:17 O’CLOCK P.M.

A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY
RECORDER OF DEEDS.

 

    

/s/    Harriet Smith Windsor

  [SEAL]   

Harriet Smith Windsor, Secretary of State

2123087    8100      AUTHENTICATION: 3210753 040488485     
                        DATE: 07-01-04



--------------------------------------------------------------------------------

 

State of Delaware

Secretary of State

Division of Corporations

Delivered 04:17 PM 07/01/2004

FILED 04:17 PM 07/01/2004

SRV 040488485 - 2123087 FILE

CERTIFICATE OF AMENDMENT

TO

RESTATED CERTIFICATE OF INCORPORATION

OF

SALANT CORPORATION

Salant Corporation, a Delaware corporation (the “Corporation”), pursuant to
Section 242 of the Delaware General Corporation Law, hereby files this
Certificate of Amendment to its Restated Certificate of Incorporation:

1. The name of the corporation (hereinafter called the “Corporation”) is SALANT
CORPORATION.

2. The Restated Certificate of Incorporation of the Corporation is hereby
amending Article First and restating it as follows:

FIRST: The name of the corporation (hereinafter called the “Corporation”) is
PERRY ELLIS MENSWEAR. INC.

3. The Restated Certificate of Incorporation of the Corporation is hereby
amending Article Eleventh and restating it as follows:

ELEVENTH: The Corporation shall have the power to, and may, indemnify its
officers, directors, employees and such other persons whom it has the power to
indemnify under Delaware law, to the fullest extent permitted by Delaware law.

4. The foregoing amendment to the Restated Certificate of Incorporation has been
duly adopted by joint unanimous written consent of the board of directors and
sole stockholder and in accordance with the provisions of Sections 228 and 242
of the Delaware General Corporation Law.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Amendment
as of the 30th day of June, 2004.

 

SALANT CORPORATION By:  

/s/    Illegible

 

Illegible, President



--------------------------------------------------------------------------------

LOGO [g98852img_001.jpg]

 